 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00021-NONE-SKO
11
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
12                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           FINDINGS AND ORDER
13
     FRANCISCO JAVIER HERRERA-REYES,                     DATE: March 20, 2020
14                                                       TIME: 8:30 a.m.
                                  Defendant.             COURT: Hon. Dale A. Drozd
15

16
                                                 STIPULATION
17
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
18
     through defendant’s counsel of record, hereby stipulate as follows:
19
            1.      By previous order, this matter was set for status on March 20, 2020.
20
            2.      By this stipulation, defendant now moves to continue the status conference until April 3,
21
     2020, and to exclude time between March 20, 2020, and April 3, 2020, under Local Code T4.
22
            3.      The parties agree and stipulate, and request that the Court find the following:
23
                    a)     The government has represented that the discovery associated with this case
24
            includes the defendant’s Department of Homeland Security Immigration File, or A-File. All of
25
            this discovery has been either produced directly to counsel and/or made available for inspection
26
            and copying.
27
                    b)     Counsel for defendant desires additional time to review that discovery, as well as
28
            to review the Presentence Investigation Report. The Office of Probation has advised that a

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          continuance until the week of March 30, 2020 will be necessary to allow sufficient time to

 2          produce that report to the parties for review.

 3                 c)      Counsel for defendant believes that failure to grant the above-requested

 4          continuance would deny him the reasonable time necessary for effective preparation, taking into

 5          account the exercise of due diligence.

 6                 d)      The government does not object to the continuance.

 7                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of March 20, 2020 to April 3, 2020,

12          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

13          because it results from a continuance granted by the Court at defendant’s request on the basis of

14          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

15          of the public and the defendant in a speedy trial.

16          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20
21
      Dated: February 21, 2020                                   MCGREGOR W. SCOTT
22                                                               United States Attorney
23
                                                                 /s/ LAURA D. WITHERS
24                                                               LAURA D. WITHERS
                                                                 Assistant United States Attorney
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                  2
30    PERIODS UNDER SPEEDY TRIAL ACT
     Dated: February 21, 2020                       /s/ BENJAMIN A. GERSON
 1                                                  BENJAMIN A. GERSON
                                                    Counsel for Defendant
 2
                                                    FRANCISCO JAVIER
 3                                                  HERRERA-REYES

 4

 5

 6                                     ORDER

 7 IT IS SO ORDERED.

 8     Dated:   February 21, 2020
 9                                             UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
